Barrows, J.
When the clerk’s copy of the docket entries in the case of Gould v. Thompson et al., was offered by the, plaintiff, the defendants’ counsel made a general objection to their 'competency, and in answer to an inquiry by the presiding judge, said he had no other objection. The exceptions do not indicate that he suggested the ground of objection upon which he now relies, *517or any other; and the judge ruled that it was competent and admitted the paper. Then the counsel sought to interpose another objection which the judge ruled came too late. Exceptions to these rulings cannot be sustained.
It is for the judge presiding at the trial to determine whether an objection to evidence is seasonably taken, and his determination is final, and will not be reversed by this court.
Were it otherwise, we should not be inclined to establish the practice of allowing counsel, when called upon by the judge to state their objections to a piece of evidence, to withhold them until a ruling is made, and then claim consideration for their after-thoughts.
Had the counsel made known the grounds of his objection when called upon, it might have been obviated or sustained. Not doing this, it will not avail to give him a new trial. White v. Chadhourne, 41 Maine, 149. Longfellow v. Longfellow, 54 Maine, 240, 245, 246.
Moreover, the production of the extended record, (agreeing in all particulars with the docket entries) in the progress of the trial, deprives the exceptions of all semblance of validity as a ground for new trial; for the defendant could not have been prejudiced by the informalities of which he complains.

Exceptions overruled.

Appleton, C. J., HioKerson, Danforth, Yirgin and Libbey, JJ., concurred.